             Case 1:19-cv-02764-BPG Document 1 Filed 09/19/19 Page 1 of 5



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                                       Northern Division

PETER O’ DRISCOLL
                      c/o Wendell Finner PC
                      One East Chase Street, Suite 1109
                      Baltimore MD 21202
                                                           CASE NO.
Plaintiff,

vs.

SPRINT CORPORATION
       Serve on:   State Department of Assessments and Taxation
                   301 W. Preston St.
                   Baltimore, MD 21201

and

CONVERGENT OUTSOURCING, INC.
     Serve on:   The Corporation Trust, Inc.
                 2405 York Rd. Ste. 201
                 Lutherville Timonium, MD 21093
     Defendants

__________________________________


             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

                                     INTRODUCTION

        1.      Peter O’Driscoll, Plaintiff, sues Sprint Corporation (Sprint) and Convergent

Outsourcing, Inc. (Debt Collector) for their violations of the Maryland Consumer Protection Act

(MCPA), the Maryland Consumer Debt Collection Act (MCDCA), and the Fair Debt Collection

Practices Act (FDCPA). Fundamentally this case is about Defendants’ refusal to respect Mr.

O’Driscoll’s consumer rights by collecting a consumer debt by means of false promises, and then

contacting him to collect a consumer debt in order to harass him, even though they knew he was

represented by an attorney.
             Case 1:19-cv-02764-BPG Document 1 Filed 09/19/19 Page 2 of 5




                           PARTIES, JURISDICTION, AND VENUE


       2.        Mr. O’Driscoll is a natural person residing in Baltimore City, Maryland and is a

“consumer” as defined in the FDCPA and the MCPA.

       3.        Sprint is a corporation organized under the laws of Delaware.

       4.        Debt Collector is a corporation organized under the laws of Washington. It is

engaged in the business of collecting debts asserted to be owed to entities other than Debt

Collector.

       5.        The Court has jurisdiction under 15 U.S.C. §1692l, 28 U.S.C. §§1331, 1367. Venue

is proper in this District and Division pursuant to 28 U.S.C. §1391(b)(2) and Local Rule

501(4)(b)(ii).

                                     FACTUAL BACKGROUND

       6.        Mr. O’Driscoll had a cell phone issued by Sprint for personal purposes.

       7.        Mr. O’Driscoll’s alleged debt to Sprint is a “debt” or “consumer debt” as defined

by the FDCPA, 15 U.S.C. §1692a.

       8.        On June 9, 2019 Mr. O’Driscoll called Sprint to discuss his balance.

       9.        The Sprint representative told Mr. O’ Driscoll that his phone service would remain

active if he paid $89.38 that day and $100.00 by June 23, 2019.

       10.       Mr. O’Driscoll paid the $89.38 over the phone using a debit card on June 9, 2019.

       11.       Sprint breached its promise to Mr. O’Driscoll by deactivating the phone and

referring the account to Debt Collector.
            Case 1:19-cv-02764-BPG Document 1 Filed 09/19/19 Page 3 of 5



        12.      Mr. O’Driscoll hired Wendell Finner PC to represent him with respect to all debts

and claims that him creditors may have had against him, and to seek relief from debt collection

calls and letters.

        13.      On June 14, 2019 Mr. O’Driscoll, through counsel, advised Sprint that he was

represented by an attorney with respect to all accounts owned or serviced by Sprint and requested

that Sprint cease all direct contact with Mr. O’Driscoll. A true and correct copy of the June 14,

2019 communication to Sprint, which was confirmed received by Sprint’s fax receiving

equipment, is attached hereto as Exhibit A.1

        14.      The June 14, 2019 communication to Sprint placed Sprint on notice that (a) Mr.

O’Driscoll was represented by counsel with regard to him alleged debt(s), (b) Mr. O’Driscoll did

not wish to be directly contacted by Sprint, and (c) Mr. O’Driscoll disputed the alleged debt.

        15.      On June 19, 2019 Sprint confirmed receipt of the June 14, 2019 fax by telephoning

Wendell Finner PC.

        16.      Debt Collector and Sprint are parties to an agreement, which is in those parties’

exclusive possession, that provides for (a) Debt Collector to collect debts from consumers on

Sprint’s behalf and (b) Sprint to provide Debt Collector with attorney contact information

regarding targeted consumers.




1
 The fax sent to Sprint contained a notice of representation which stated “PLEASE TAKE NOTICE that Wendell
Finner 1 E. Chase St. #1109 Baltimore MD 21202 is my attorney at law who represents me with respect to all my
debts and all claims my creditors have against me. I authorize and instruct him to discuss any of my accounts with
my creditors and their affiliates, agents, employees, designees or assigns. I authorize and instruct my creditors to
disclose such information to Mr. Finner as he may request, and to direct all communications to him as my attorney.”
The notice was signed by Mr. O’Driscoll and included him social security number to assist recipients in identifying
affected accounts. Due to the inclusion of Mr. O’Driscoll’s social security number, the Notice of Representation is
not filed herewith.
          Case 1:19-cv-02764-BPG Document 1 Filed 09/19/19 Page 4 of 5



       17.     On September 5, 2019 Debt Collector, notwithstanding that Mr. O’Driscoll was

represented by counsel, sent him a letter attempting to collect an alleged debt to Sprint. A true and

correct copy of Debt Collector’s September 5, 2019 letter is attached hereto as Exhibit B.

                  COUNT I – FAIR DEBT COLLECTION PRACTICES ACT

       18.     Mr. O’Driscoll incorporates paragraphs 2-4 and 6-17 hereof.

       19.     By contacting Mr. O’Driscoll when it knew him to be represented by an attorney,

Debt Collector violated 15 U.S.C. §1692c(a)(2).

       20.     The natural consequence of Debt Collector’s direct dunning of Mr. O’Driscoll

when it knew him to have an attorney was to harass Mr. O’Driscoll, in violation of 15 U.S.C.

§1692d.

       WHEREFORE, Plaintiff, Peter O’Driscoll, demands judgment against Convergent

Outsourcing, Inc. for actual and statutory damages, attorneys’ fees, interest and costs of suit.

               COUNT II – MARYLAND CONSUMER DEBT COLLECTION ACT

       21.     Mr. O’Driscoll incorporates paragraphs 2-4, 6-17, and 20 hereof.

       22.     Debt Collector could reasonably have expected that its direct communications with

Mr. O’Driscoll even though Debt Collector knew him to be represented by an attorney would abuse

and harass him.

       23.     Sprint could reasonably have expected that its false promises to Mr. O’Driscoll and

its direct communications with Mr. O’Driscoll even though Sprint knew him to be represented by

an attorney would abuse and harass him.

       24.     By communicating with Mr. O’Driscoll in such manners Sprint and Debt Collector

violated the MCDCA, Md. Code, Com L. Art. §14-202(6).
          Case 1:19-cv-02764-BPG Document 1 Filed 09/19/19 Page 5 of 5



       25.     Mr. O’Driscoll experienced emotional distress and incurred attorneys’ fees caused

by Defendants’ harassing communications.

       WHEREFORE, Plaintiff, Peter O’Driscoll, demands judgment against Sprint and

Convergent Outsourcing, Inc. . for actual damages, attorneys’ fees, interest and costs of suit.

                  COUNT III – MARYLAND CONSUMER PROTECTION ACT

       21.      Mr. O’Driscoll incorporates paragraphs 2-3, 6-17, 20 and 22-23 hereof.

       22.     By making false promises to Mr. O’Driscoll and by violating the MDCPA, Sprint

and Debt Collector violated the MCPA, Md. Code, Com L. Art. §13-301 (1)(14).

       WHEREFORE, Plaintiff, Peter O’Driscoll, demands judgment against Sprint and

Convergent Outsourcing, Inc. for actual damages, attorneys’ fees, interest and costs of suit.



                                        JURY DEMAND

       Mr. O’Driscoll demands trial by jury.

                                                     /s Wendell Finner
                                                     WENDELL FINNER, Bar No. 04379
                                                     One East Chase Street, Suite 1109
                                                     Baltimore, Maryland 21202
                                                     (410) 929-2440
                                                     (410) 449-1170 fax
                                                     himself@wendellfinner.com
                                                     Attorney for Plaintiff
